Case 1:21-cv-21988-CMA Document 1 Entered on FLSD Docket 05/27/2021 Page 1 of 19




                                              $30,000
Case 1:21-cv-21988-CMA Document 1 Entered on FLSD Docket 05/27/2021 Page 2 of 19




                              Section I (c) – Attorneys
  Plaintiff Attorneys
  Manuel S. Hiraldo, Esq
  Hiraldo P.A.
  401 E. Las Olas Boulevard, Suite 1400 Ft. Lauderdale, FL 33301
  954-400-4713


  Jibrael S. Hindi, Esq & Thomas J. Patti, Esq.
  The Law Offices of Jibrael S. Hindi
  110 SE 6th Street, Suite 1744 Ft. Lauderdale, FL 33301
  954-907-1136
Case 1:21-cv-21988-CMA Document 1 Entered on FLSD Docket 05/27/2021 Page 3 of 19
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  CIVIL DIVISION


                                         )
                                         )
   WILLIAM WARNER                        )
                                         )
                              Plaintiff, )
                                         )
                                         )
                     v.                  )
                                         )
                                         )
   EDUCATION & ENTERTAINMENT,            )
   INC. d/b/a NIPSEY’S RESTAURANT,       )
                                         )
                             Defendant )
                                         )


                         NOTICE OF REMOVAL OF CIVIL ACTION

         COMES NOW, the (“Defendant”), Education & Entertainment, Inc. d/b/a Nipsey’s

  Restaurant, and files this Notice of Removal pursuant to 28 U.S.C. §§ 1441 and 1446, and states

  the following:

     1. The instant case of William Warner v. Education & Entertainment, Inc. was initially filed

         in the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, Case Number

         2021-008475-CA-01.

     2. Plaintiff contends that Defendant violated the Telephone Consumer Protection Act

         (“TCPA”) pursuant to 47 U.S.C. § 227.

     3. This honorable Court has jurisdiction in this matter on the basis of federal question

         jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1441.

     4. Furthermore, this Court has jurisdiction over this matter on the basis of diversity pursuant

         to 28 USC § 1332.

     5. Plaintiff is a citizen and resident of Miami-Dade County, Florida.

                                                  1
Case 1:21-cv-21988-CMA Document 1 Entered on FLSD Docket 05/27/2021 Page 4 of 19




     6. Defendant is an Illinois corporation with its principal place of business located in Chicago,

        Illinois.

     7. The Notice of Removal has been filed within thirty days of initial receipt of the Plaintiff’s

        complaint by Defendant, and is therefore timely pursuant to 28 U.S.C. § 1446(b).

     8. True and correct copies of all process, pleadings and orders served in this action are

        attached hereto as Exhibit “A”, as required by 28 U.S.C. § 1446(a).

     9. The Defendant consents to the removal of this action to the United States District Court for

        the Southern District of Florida, Civil Division.



                                               /s/ Kishásha B. Sharp        ___
                                               Kishásha B. Sharp, Esq.
                                               Florida Bar Number: 154539
                                               K.B. SHARP, P.A.
                                               550 NE 124th Street
                                               North Miami, Florida 33161
                                               Tel. (954) 380-8990
                                               Primary Email: ksharp@kbsharppalaw.com
                                               Secondary Email: kbsharppa@gmail.com
                                               Attorney for Defendant




                                                  2
Case 1:21-cv-21988-CMA Document 1 Entered on FLSD Docket 05/27/2021 Page 5 of 19




                    EXHIBIT A
                                       3
Filing #Case 1:21-cv-21988-CMA Document 1 Entered on FLSD Docket 05/27/2021 Page 6 of 19
         124588671   E-Filed 04/08/2021 03:33:36 PM


                  IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                          IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                            CASE NO. 2021-008475-CA-01

        WILLIAM WARNER,
        individually and on behalf of all others
        similarly situated,
                                                                                        CLASS ACTION
                Plaintiff,
        vs.
                                                                           JURY TRIAL DEMANDED
        EDUCATION & ENTERTAINMENT, INC.
        d/b/a NIPSEY’S RESTAURANT,

              Defendant.
        __________________________________/

                                                        SUMMONS

        THE STATE OF FLORIDA:
        To Each Sheriff of the State:

                YOU ARE COMMANDED to serve this Summons and a copy of the complaint or petition in this
        action on defendant:

                  EDUCATION & ENTERTAINMENT, INC. d/b/a NIPSEY’S RESTAURANT
                                 Registered Agent: Francis Ostian
                                8770 W. Bryn Mawr Ave., Ste. 1300
                                        Chicago, IL 60631

                 Each defendant is required to serve written defenses to the complaint or petition on MANUEL S.
        HIRALDO, HIRALDO P.A., Plaintiff’s attorney, whose address is 401 E. Las Olas Blvd., Ste. 1400,
        Fort Lauderdale, FL 33301, Tel: (954) 400-4713, within twenty (20) days after service of this summons
        on that defendant, exclusive of the day of service, and to file the original of the defenses with the clerk of
        this court either before service on plaintiff’s attorney or immediately thereafter. If a defendant fails to do
        so, a default will be entered against that defendant for the relief demanded in the complaint or petition.

                        DATED on ______
                                  4/9/2021

                                         As Clerk of the Court




                                         BY: _______________________________
                                         As Deputy Clerk
Filing #Case 1:21-cv-21988-CMA Document 1 Entered on FLSD Docket 05/27/2021 Page 7 of 19
         124575527   E-Filed 04/08/2021 02:10:22 PM


                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                                    CASE NO.

        WILLIAM WARNER,
        individually and on behalf of all others
        similarly situated,
                                                                                  CLASS ACTION
               Plaintiff,
        vs.
                                                                     JURY TRIAL DEMANDED
        EDUCATION & ENTERTAINMENT, INC.
        d/b/a NIPSEY’S RESTAURANT,

              Defendant.
        __________________________________/

                                        CLASS ACTION COMPLAINT

               Plaintiff William Warner brings this class action against Defendant Education &

        Entertainment, Inc. d/b/a Nipsey’s Restaurant, and alleges as follows upon personal knowledge as

        to Plaintiff and Plaintiff’s own acts and experiences, and, as to all other matters, upon information

        and belief, including investigation conducted by Plaintiff’s attorneys.

                                          NATURE OF THE ACTION

               1.      This is a putative class action under 47 U.S.C. § 227 et seq., the Telephone

        Consumer Protection Act (“TCPA”).

               2.      To promote its restaurant, Defendant engages in unsolicited text messaging

        utilizing an automatic telephone dialing system, including to individuals who have registered their

        telephone numbers on the National Do Not Call Registry.

               3.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s unlawful

        conduct. Plaintiff also seeks statutory damages on behalf of himself and Class Members, as defined




                                                                                              PAGE | 1 of 13
Case 1:21-cv-21988-CMA Document 1 Entered on FLSD Docket 05/27/2021 Page 8 of 19




  below, and any other available legal or equitable remedies resulting from the illegal actions of

  Defendant.

                                               PARTIES

         4.      Plaintiff is, and at all times relevant hereto was, an individual and a “person” as

  defined by 47 U.S.C. § 153(39), a citizen and resident of Miami-Dade County, Florida.

         5.      Defendant is, and at all times relevant hereto was, an Illinois corporation and a

  “person” as defined by 47 U.S.C. § 153(39), with its principal place of business located in Chicago,

  Illinois. Defendant directs, markets, and provides business activities throughout the State of

  Florida.

                                   JURISDICTION AND VENUE

         6.      This Court has subject matter jurisdiction pursuant to Florida Rule of Civil

  Procedure 1.220 and Fla. Stat. § 26.012(2). The matter in controversy exceeds the sum or value of

  $30,000 exclusive of interest, costs, and attorney’s fees.

         7.      Defendant is subject to personal jurisdiction in Florida because this suit arises out

  of and relates to Defendant’s contact with this state. Defendant initiated and directed, or caused to

  be initiated and directed by its agent(s), telemarketing and/or advertising text messages into Florida

  without obtaining the requisite prior express written consent and to individuals on the National Do

  Not Call Registry, in violation of the TCPA. Specifically, Defendant initiated and directed, or

  caused to be initiated and directed by its agent(s), the transmission of unsolicited advertising or

  telemarketing SMS text messages to Plaintiff to sell products and services in Florida. Plaintiff

  received such messages while residing in and physically present in Florida and Plaintiff has a

  cellular telephone number with the area code 305 which coincides with locations in South Florida.




                                                                                         PAGE | 2 of 13
Case 1:21-cv-21988-CMA Document 1 Entered on FLSD Docket 05/27/2021 Page 9 of 19




          8.      Venue for this action is proper in this Court because all facts giving rise to this

  action occurred in this circuit.

                                                  FACTS

          9.      On or about March 27, 2021 and April 2, 2021, Defendant sent the following text

  messages to Plaintiff’s cellular telephone:




          10.     Plaintiff received the subject text messages within this judicial district and,

  therefore, Defendant’s violation of the TCPA occurred within this district.

          11.     The purpose of Defendant’s text message was to promote and advertise its

  restaurant.

          12.     Upon information and belief, Defendant caused similar text messages to be sent to

  individuals residing within this judicial district.

          13.     Plaintiff is the subscriber and sole user of the telephone number that received the

  messages and is financially responsible for phone service to the number.




                                                                                      PAGE | 3 of 13
Case 1:21-cv-21988-CMA Document 1 Entered on FLSD Docket 05/27/2021 Page 10 of 19




         14.     Plaintiff never provided Defendant with express written consent to contact his

  cellular telephone with advertisements using an automatic telephone dialing system (“ATDS”).

         15.     Plaintiff never voluntarily disclosed his telephone number to Defendant.

         16.     Plaintiff’s cellular telephone number has consistently been registered on the

  National Do Not Call Registry since 2007.

         17.     Plaintiff solely uses his cellular telephone for personal purposes.

         18.     To send the text messages, Defendant used a text messaging platform (the

  “Platform”) that permitted Defendant to transmit bulk SMS text messages. Systems like the

  Platform utilized by Defendant have the capacity to transmit thousands of messages per second

  and are technologically more sophisticated in their availability to transmit messages than a

  traditional smartphone. Moreover, Defendant utilized a “short-code” to transmit the messages,

  which cannot be done using a regular smartphone.

         19.     The Platform utilized by Defendant is an ATDS because it has the capacity to (1)

  store telephone numbers; (2) using a random or sequential number generator.

         20.     Specifically, the Platform has the capacity to indefinitely store telephone numbers

  within a computer database for subsequent dialing.

         21.     Further, the Platform has the capacity to utilize a random and sequential number

  generator in the storage of those numbers, and does in fact utilize said number generator for a

  variety of functions including, but not limited to, the selection and creation of SMS packets

  containing the target telephone numbers to be dialed by the Platform, as well as the sequential

  and/or random selection of telephone numbers to be dialed from a preselected list of numbers.

         22.     A packet in the context of SMS transmission is an envelope of data that contains

  various instructions and content, including the target cellular telephone number to be dialed, the



                                                                                       PAGE | 4 of 13
Case 1:21-cv-21988-CMA Document 1 Entered on FLSD Docket 05/27/2021 Page 11 of 19




  sequence in which to dial each number, and wording of the message. The following is an example

  of an typical SMS packet:

                  SubmitReq:StatusReportReq=true,Destination=0011166500313,Se
                  quence=35722139,Originator=91157,OriginatorType=3,Body=3:2
                  e:0a11:2f14:2f11:0aDEBIT(p)$1:2e47:0aCHKCARDFOUTSETC
                  ROBERTIDUS:0aFornexttransaction:3aReplyN:0aForprevious:3a
                  ReplyP,BillingRef=,ClientRef=41883049-
                  1,ProfileId=31174,Operator=31003,Tariff=0,Tag-
                  Program=stdrt,TagChClientID=31174,TagChUsername=corvette_
                  31174,ServiceId=51437,Interface=xml,

            23.   In the context of SMS packet creation, the Platform utilizes a random and/or

  sequential number generator to pull and generate telephone numbers from a list of numbers and

  transfer those numbers to a separate list for the creation of the packets, and ultimately placement

  into each independent SMS packet.

            24.   In the context of dialing the numbers, the Platform utilizes a random and/or

  sequential number generator to pick and designate the sequence in which to dial the telephone

  numbers. The Platform independently selects the rate and time at which to dial each telephone

  numbers and may temporarily store the packets in a queue when the volume exceeds capacity to

  deliver them.

            25.   The Platform also has the capacity to use its random and/or sequential number

  generator to generate random or sequential identification numbers that it assigns to each SMS

  packet.

            26.   Defendant’s unsolicited calls caused Plaintiff actual harm, including invasion of his

  privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s

  calls also inconvenienced Plaintiff and caused disruption to his life.




                                                                                        PAGE | 5 of 13
Case 1:21-cv-21988-CMA Document 1 Entered on FLSD Docket 05/27/2021 Page 12 of 19




                                      CLASS ALLEGATIONS

         PROPOSED CLASS

         27.     Plaintiff brings this lawsuit as a class action on behalf of himself individually and

  on behalf of all other similarly situated persons as a class action pursuant to Florida Rule of Civil

  Procedure 1.220(b)(2) and (b)(3). The “Class” that Plaintiff seeks to represent is comprised of

  class two classes and defined as:

                 NO CONSENT CLASS: All persons in the United States who,
                 within four years prior to the filing of this action, (1) were sent
                 a text message by or on behalf of Defendant, (2) using the same
                 equipment or type of equipment utilized to text message
                 Plaintiff, (3) regarding Defendant’s property, goods, and/or
                 services.

                 DO NOT CALL REGISTRY CLASS: All persons in the United
                 States who from four years prior to the filing of this action: (1)
                 were sent a text message, prerecorded message or phone call by
                 or on behalf of Defendant; (2) more than one time within any
                 12-month period; (3) where the person’s telephone number had
                 been listed on the National Do Not Call Registry for at least
                 thirty days; (4) for the purpose of advertising and/or promoting
                 Defendant’s products and services.

         28.     Defendant and its employees or agents are excluded from the Class. Plaintiff does

  not know the number of members in the Class but believes the Class members number in the

  several thousands, if not more.

         NUMEROSITY

         29.     Upon information and belief, Defendant has placed calls to cellular telephone

  numbers belonging to thousands of consumers listed throughout the United States without their

  prior express consent. The members of the Class, therefore, are believed to be so numerous that

  joinder of all members is impracticable.




                                                                                        PAGE | 6 of 13
Case 1:21-cv-21988-CMA Document 1 Entered on FLSD Docket 05/27/2021 Page 13 of 19




         30.     The exact number and identities of the Class members are unknown at this time and

  can be ascertained only through discovery. Identification of the Class members is a matter capable

  of ministerial determination from Defendant’s call records.

         COMMON QUESTIONS OF LAW AND FACT

         31.     There are numerous questions of law and fact common to the Class which

  predominate over any questions affecting only individual members of the Class. Among the

  questions of law and fact common to the Class are: [1] Whether Defendant initiated telemarketing

  calls to telephone numbers; [2] Whether Defendant can meet its burden of showing that it had

  express consent to make such calls; [3] Whether Defendant’s conduct was knowing and willful;

  [4] Whether Defendant is liable for damages, and the amount of such damages; and [5] Whether

  Defendant should be enjoined from such conduct in the future.

         32.     The common questions in this case are capable of having common answers. If

  Plaintiff’s claim that Defendant routinely transmits text messages to telephone numbers assigned

  to cellular telephone services is accurate, Plaintiff and the Class members will have identical

  claims capable of being efficiently adjudicated and administered in this case.

         TYPICALITY

         33.     Plaintiff’s claims are typical of the claims of the Class members, as they are all

  based on the same factual and legal theories.

         PROTECTING THE INTERESTS OF THE CLASS MEMBERS

         34.     Plaintiff is a representative who will fully and adequately assert and protect the

  interests of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate

  representative and will fairly and adequately protect the interests of the Class.




                                                                                      PAGE | 7 of 13
Case 1:21-cv-21988-CMA Document 1 Entered on FLSD Docket 05/27/2021 Page 14 of 19




            SUPERIORITY

            35.   A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit because individual litigation of the claims of all members of the Class

  is economically unfeasible and procedurally impracticable. While the aggregate damages sustained

  by the Class are in the millions of dollars, the individual damages incurred by each member of the

  Class resulting from Defendant’s wrongful conduct are too small to warrant the expense of

  individual lawsuits. The likelihood of individual Class members prosecuting their own separate

  claims is remote, and, even if every member of the Class could afford individual litigation, the

  court system would be unduly burdened by individual litigation of such cases.

            36.   The prosecution of separate actions by members of the Class would create a risk of

  establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

  example, one court might enjoin Defendant from performing the challenged acts, whereas another

  may not. Additionally, individual actions may be dispositive of the interests of the Class, although

  certain class members are not parties to such actions.

                                          COUNT I
                   VIOLATION OF 47 U.S.C. § 227(b) and 47 C.F.R. § 64.1200
                       (On Behalf of Plaintiff and the No Consent Class)

            37.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

  herein.

            38.   It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

  automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

  service ….” 47 U.S.C. § 227(b)(1)(A)(iii).




                                                                                        PAGE | 8 of 13
Case 1:21-cv-21988-CMA Document 1 Entered on FLSD Docket 05/27/2021 Page 15 of 19




          39.     It is a violation of the TCPA regulations promulgated by the FCC to “initiate any

  telephone call…using an automatic telephone dialing system…To any telephone number assigned

  to a paging service, cellular telephone service, specialized mobile radio service, or other

  radio common carrier service, or any service for which the called party is charged for the call.” 47

  C.F.R. § 64.1200(a)(1)(iii).

          40.     Additionally, it is a violation of the TCPA regulations promulgated by the FCC

  to “[i]nitiate, or cause to be initiated, any telephone call that includes or introduces an

  advertisement or constitutes telemarketing, using an automatic telephone dialing system…other

  than a call made with the prior express written consent of the called party or the prior express

  consent of the called party when the call is made …” 47 C.F.R. § 64.1200(a)(2).

          41.     Defendant utilized equipment with the capacity to store telephone numbers using a

  random or sequential number generator to make non-emergency telephone calls to the cellular

  telephones of Plaintiff and members of the No Consent Class.

          42.     These calls were made without the express written consent of Plaintiff and the No

  Consent Class members.

          43.     Defendant has, therefore, violated § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200 of

  the TCPA by using an automatic telephone dialing system to make non-emergency telephone calls

  to the cell phones of Plaintiff and the other members of the putative Class without their consent.

          44.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the putative Class were harmed and are each entitled to a

  minimum of $500.00 in damages for each violation. Plaintiff and the members of the Class are

  also entitled to an injunction against future calls. Id.




                                                                                       PAGE | 9 of 13
Case 1:21-cv-21988-CMA Document 1 Entered on FLSD Docket 05/27/2021 Page 16 of 19




                                               COUNT II
                             Violations of the TCPA, 47 U.S.C. § 227(c)
                      (On Behalf of Plaintiff and the Do Not Call Registry Class)

          45.     Plaintiff re-alleges and incorporates the allegations of paragraphs 1-36 as if fully

  set forth herein.

          46.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

  person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

  who has registered his or her telephone number on the national do-not-call registry of persons who

  do not wish to receive telephone solicitations that is maintained by the federal government.”

          47.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

  person or entity making telephone solicitations or telemarketing calls to wireless telephone

  numbers.”

          48.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any

  call for telemarketing purposes to a residential telephone subscriber unless such person or entity

  has instituted procedures for maintaining a list of persons who request not to receive telemarketing

  calls made by or on behalf of that person or entity.”

          49.     Any “person who has received more than one telephone call within any 12- month

  period by or on behalf of the same entity in violation of the regulations prescribed under this

  subsection may” may bring a private action based on a violation of said regulations, which were

  promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

  solicitations to which they object. 47 U.S.C. § 227(c).

          50.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

  telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry

  Class members who registered their respective telephone numbers on the National Do Not Call



                                                                                       PAGE | 10 of 13
Case 1:21-cv-21988-CMA Document 1 Entered on FLSD Docket 05/27/2021 Page 17 of 19




  Registry, a listing of persons who do not wish to receive telephone solicitations that is maintained

  by the federal government.

            51.      Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

  Registry Class received more than one telephone call in a 12-month period made by or on behalf

  of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s

  conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual damages

  and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for

  such violations of 47 C.F.R. § 64.1200.

            52.      To the extent Defendant’s misconduct is determined to be willful and knowing, the

  Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

  recoverable by the members of the Do Not Call Registry Class.

                                          PRAYER FOR RELIEF

            WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the following

  relief:

                  a) An order certifying this case as a class action on behalf of the Class as defined

                     above, and appointing Plaintiff as the representative of the Class and Plaintiff’s

                     counsel as Class Counsel;

                  b) An award of actual and statutory damages for Plaintiff and each member of the

                     Class;

                  c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq., and its

                     implementing regulations, Plaintiff seeks for himself and each member of the Class

                     $500.00 in statutory damages for each and every violation pursuant to 47 U.S.C. §

                     277(b)(3);

                  d) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §§ 227,

                     et seq., and its implementing regulations, Plaintiff seeks for himself and each

                                                                                          PAGE | 11 of 13
Case 1:21-cv-21988-CMA Document 1 Entered on FLSD Docket 05/27/2021 Page 18 of 19




                member of the Classes treble damages, as provided by statute, up to $1,500.00 for

                each and every violation pursuant to 47 U.S.C. § 277(b)(3)(B) and § 277(b)(3)(C);

             e) An order declaring that Defendant’s actions, as set out above, violate the TCPA and

                its implementing regulations;

             f) An injunction requiring Defendant to cease all unsolicited text messaging activity,

                and to otherwise protect the interests of the Class;

             g) An injunction prohibiting Defendant from using, or contracting the use of, an

                automatic telephone dialing system without obtaining, recipient’s consent to

                receive calls made with such equipment;

             h) A declaration that Defendant’s practices described herein violate 47 C.F.R. §

                64.1200(a)(1)(iii);
             i) A declaration that Defendant’s violations of 47 C.F.R. § 64.1200(a)(1)(iii) were

                willful and knowing; and

             j) Such further and other relief as the Court deems necessary.

                                         JURY DEMAND

         Plaintiff, individually and on behalf of the Class, hereby demand a trial by jury.

                           DOCUMENT PRESERVATION DEMAND

         Plaintiff demands that Defendant takes affirmative steps to preserve all records, lists,

  electronic databases or other itemization of telephone numbers associated with Defendant and the

  communication or transmittal of the text messages as alleged herein.




                                                                                     PAGE | 12 of 13
Case 1:21-cv-21988-CMA Document 1 Entered on FLSD Docket 05/27/2021 Page 19 of 19




    DATED: April 8, 2021

                                        Respectfully Submitted,

                                        HIRALDO P.A.

                                        /s/ Manuel S. Hiraldo
                                        Manuel S. Hiraldo, Esq.
                                        Florida Bar No. 030380
                                        401 E. Las Olas Boulevard
                                        Suite 1400
                                        Ft. Lauderdale, Florida 33301
                                        Email: mhiraldo@hiraldolaw.com
                                        Telephone: 954.400.4713

                                        JIBRAEL S. HINDI, ESQ.
                                        Florida Bar No.: 118259
                                        E-mail: jibrael@jibraellaw.com
                                        THOMAS J. PATTI, ESQ.
                                        Florida Bar No.: 118377
                                        E-mail: tom@jibraellaw.com
                                        The Law Offices of Jibrael S. Hindi
                                        110 SE 6th Street, Suite 1744
                                        Fort Lauderdale, Florida 33301
                                        Phone:     954-907-1136




                                                                         PAGE | 13 of 13
